Citation Nr: 1531993	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1984 to June 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Phoenix, Arizona RO.  On his May 2011 substantive appeal, the Veteran indicated that he desired a videoconference hearing before the Board.  A June 2015 statement from the Veteran indicated that he no longer desired a hearing before the Board.  Thus, the Board considers his hearing request withdrawn. 


FINDING OF FACT

The Veteran's right knee disability is not shown to be directly related to his service/injury therein and arthritis of the right knee was not manifested in the first year following his discharge from active duty.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in March 2010, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  The claim on appeal was readjudicated by the RO in a July 2012 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in January 2011. The Board finds the examination report adequate with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 , 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain chronic diseases, including arthritis, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases as listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's STRs show that in February 1991 the Veteran sought treatment for knee pain after falling on his right knee.  The impression was a right knee contusion.  In March 1991, the Veteran again complained of right knee pain and the impression was effusion of the right knee.  On his March 1991 separation examination, he noted right knee problems and the examiner noted right knee effusion of 3 weeks which was slowly resolving. 

A November 2009 VA treatment record shows that the Veteran reported he had been having right knee pain for the past 3 months which has gotten progressively worse; osteoarthritis versus bursitis was assessed.  X-rays showed right knee bones and joints are intact without evidence of fracture, dislocation, or osseous mass lesion and there were no significant degenerative changes appreciated at the knee joint. 

A January 2010 private treatment record shows the Veteran sought treatment for right knee pain and reported no particular history of trauma, just that the knee had been sore.  A February 2010 MRI showed minimal increased signal in the posterior horn of the medial meniscus which could represent early myxoid degeneration or a residual vascularity and that the lateral meniscus was normal.  A February 2010 private treatment record indicated that "his MRI did not show really anything to speak of."

A February 2010 VA treatment record notes the Veteran had continued chronic and intermittent right knee pain.  A June 2010 VA treatment record notes the Veteran complained of chronic right knee pain and X-rays showed mild medial compartment joint space narrowing with findings that suggested arthritic changes.  An August 2010 VA treatment record notes that the Veteran reported knee pain on and off since falling in a foxhole in the 1980s.  The assessment was patellar femoral syndrome/recurvatum of the right knee. 

At January 2011 VA examination, the Veteran reported first having right knee pain in the 1990s during service and that over time the pain has worsened.  On examination, there was tenderness to palpitation along the medial and lateral joint line and range of motion testing showed flexion to 125 degrees.  The examiner noted the June 2010 X-rays, and degenerative joint disease of the right knee was diagnosed.  The examiner also noted the Veteran's STRs wherein the Veteran fell in service and suffered a contusion of the right knee in January 1991 and was diagnosed with effusion of the right knee in March 1991.  The examiner indicated that there were no other complaints of knee pain until May 2009 and in November 2009, the Veteran reported knee pain for the last 3 months.  The examiner opined that it was less likely than not that the Veteran's current right knee disability was related to service, to include complaints of knee pain therein, stating "There was no diagnosis of a chronic right knee condition while the Veteran was on active duty following the right knee injury.  There was then no medical documentation between 1991 and 2009, an 18 year period of silent records.  Though the Veteran reports that he continued to have knee pain following his 1991 discharge, there is no medical documentation to support this claim.  Therefore, it is [the opinion] of this examiner that the degenerative joint disease of the right knee is less likely than not the result of the injury in service.  The rationale is that there is no evidence of chronic worsening of knee pain following the injury and no claimed knee pain or problems with the knee for 18 years following the Veteran's military discharge."

An April 2011 VA treatment record shows the Veteran sought treatment for continued knee pain.  The assessment was patellar femoral syndrome and early osteoarthritis.  A May 2011 VA treatment record notes the Veteran reported right knee pain since injury in service.  The assessment was right knee pain consistent with patellar femoral syndrome and osteoarthritis.  

It is not in dispute that the Veteran had right knee symptoms of pain during service, and has a diagnosis of a current right knee disability.  What he must still show to establish service connection is that this current disability is related to the complaints in service (or is otherwise related to his service).  Following the 1991 STRs noting right knee pain, there are no subsequent findings, treatment, or diagnosis relating to the right knee until 2009 when the Veteran reported knee pain with recent onset and X-rays were normal.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis of the right knee to a degree of 10 percent within the one year following his active duty service discharge in June 1992.  In this regard, November 2009 X-ray reports found no significant degenerative changes in the right knee.  Therefore, presumptive service connection is not warranted for arthritis of the right knee, to include on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Postservice treatment records provide no indication that a right knee disability may somehow be directly related to the Veteran's service.  The competent (medical) evidence that addresses the matter of a nexus between the Veteran's current right knee disability and his service consists of the opinion of the January 2011 VA examiner, which is against the claim.  The January 2011 examiner noted that following the 1991 complaints of knee pain there was no evidence of chronic worsening of knee pain following the injury and the Veteran he did not seek postservice treatment for 18 years, until 2009 (when he noted the pain had recent onset).  Because this opinion is by a medical professional (who has medical expertise and is competent to offer it) and is accompanied by explanation of rationale (with citation to supporting factual data) it is probative evidence in this matter; and because there is no competent evidence to the contrary, it is persuasive. 

As for the Veteran's own assertions, the Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, the Veteran has not clearly asserted that he has experienced continuity of symptoms since service; rather, he has indicated that he has had knee pain "on and off" since service, and November 2009 indicated that his knee pain had its onset 3 months earlier.  Moreover, as noted above, the only competent and persuasive medical evidence on the question does not support the existence of a medical nexus between arthritis (or other disabilities of the right knee) and service.

The Board has considered the Veteran's claim attributing his right knee disability to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of any persuasive and probative evidence that the Veteran's current right knee disability is etiologically related to active service, service connection is not warranted and the claim must be denied.  The preponderance of the evidence is against the claim based on direct and presumptive theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

The appeal seeking service connection for a right knee disability is denied. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


